Citation Nr: 1630294	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-06 686 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for tendonitis, right elbow, with right ulnar nerve neuropathy (dominant), currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for status post arthrotomy, left elbow, with left ulnar nerve neuropathy, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that during the pendency of this appeal, in a November 2015 rating decision, the Veteran was granted separate evaluations for limitation of motion of both the left and right elbows.  The Veteran has not filed a notice of disagreement in regards to this decision or expressed disagreement with the ratings assigned.  Therefore, the separate issues of limitation of motion are not before the Board.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

The Board remanded the instant claims in June 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VMBS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. The Veteran is right-hand dominant.

3.  For the entire appeal period, the Veteran's right elbow tendonitis with right ulnar nerve neuropathy was manifested by no more than moderate incomplete paralysis of the ulnar nerve due to subjective sensory changes with some decrease in dexterity and grip strength. 

4.  For the entire appeal period, the Veteran's left elbow status post arthrotomy with left ulnar nerve neuropathy was manifested by no more than moderate incomplete paralysis of the ulnar nerve due to subjective sensory changes with some decrease in dexterity and grip strength.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right elbow tendonitis with right ulnar nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.119, 4.120, 4.123, 4.124a, 5299-8516 (2015).

2.  The criteria for a rating in excess of 20 percent for left elbow status post arthrotomy with left ulnar nerve neuropathy have not been met.  38 U.S.C.A.        §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.119, 4.120, 4.123, 4.124a, 5299-8516 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The Board concludes that VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records and VA treatment records have been obtained and considered.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded several VA examinations in conjunction with the claims decided herein, including VA examinations conducted in December 2010 and October and December 2015, to determine the severity of the Veteran's bilateral ulnar nerve neuropathy.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral ulnar nerve neuropathy as they include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2015 remand directives in providing the Veteran with VA examinations in October and December 2015, and as such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  

II.  Increased Rating Claims 

Governing Laws and Regulations

The Veteran contends that the severity of his symptoms warrant a higher rating for his bilateral ulnar nerve disabilities.  Specifically, he contends that his bilateral numbness, tingling, burning, pain and weakness which extends down into his hands, impact every area of his life and warrant higher ratings.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service-connected right elbow tendonitis with right ulnar nerve neuropathy and left elbow status post arthrotomy with left ulnar nerve neuropathy are currently rated by analogy under the diagnostic codes for an unlisted elbow disability and ulnar nerve paralysis.  38 C.F.R. § 4.71a, 4.124a , Diagnostic Codes 5299-8516.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the elbow, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 8516, for the major extremity, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve, a 30 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent rating is warranted for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  For the minor extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 30 percent rating is warranted for severe incomplete paralysis.  Diagnostic Code 8616 refers to neuritis of the ulnar nerve while Diagnostic Code 8716 refers to neuralgia of the ulnar nerve.

Complete paralysis of the ulnar nerve contemplates the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Such warrants a 70 percent rating in the major extremity and a 60 percent rating in the minor extremity.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

VA treatment records from February 2010 through November 2013 reflect the Veteran's complaints of bilateral elbow pain and intermittent numbness down both forearms.  The Veteran reported minor intermittent tingling in his left 4th and 5th digits.  The Veteran reported occasional worsening but denied weakness.  The Veteran denied constant symptoms but noted that they were recurring. 

During a December 2010 VA joints examination, the examiner reported that the Veteran suffered from bilateral elbow injuries which resulted in ulnar neuropathy of both extremities.  The Veteran reported numbness, tingling and burning in digits 4 and 5 bilaterally.  The Veteran reported that his right hand was more severely affected.  The Veteran noted that bilaterally his 4th and 5th digits were weak and had decreased sensation.  The Veteran reported numbness and burning in both hands and difficulty opening jars and grasping items, which resulted in the Veteran occasional dropping things.  The Veteran reported chronic pain in his elbows which radiated down to his 4th and 5th digits.  

Upon physical examination, the examiner noted objective evidence of pain with active motion on the left side.  The examiner reported that weakness, numbness and pain were present and that the Veteran exhibited decreased sensations to pain/pinprick and light touch, but that vibration was normal.  The examiner opined that it was the Veteran's ulnar nerve that was affected.  The examiner noted an August 2010 electromyogram (EMG) confirmed bilateral ulnar neuropathy.  The examiner found the Veteran's motor skills to be normal and found no evidence of muscle atrophy, gait abnormality, fasciculations, imbalance or tremor.  The examiner noted that the Veteran was not working nor had he been for the previous 5 to 10 years, however the examiner noted that the Veteran received social security disability for a back injury.  While the examiner found that the Veteran's disabilities impacted his ability to work, in that they caused him decreased manual dexterity and problems with lifting and carrying, the examiner also noted that the conditions did not effect his daily living activities.  The examiner described the Veteran's condition as moderate ulnar neuropathy. 

During the May 2015 hearing, the Veteran testified that his conditions had worsened and that his pain had increased.  The Veteran testified that his conditions made it difficult for him to carry any weight over 15 to 20 pounds, specifically his grandchildren or helping carrying groceries.  The Veteran indicated that he could no longer perform maintenance work on his home and had to hire such work out to a handyman.  The Veteran testified that he had trouble opening "spaghetti jars, pickle jars [and] bottle caps for pop bottles."  The Veteran's wife testified that she too had noticed these increases especially in opening jars and carrying their grandchildren.  The Veteran further testified that "anytime [he had his] elbows bent, like sitting at a table, it starts up at [his] elbow and goes down [his] forearm down into [his] pinky and ring finger, where [his] pinky and ring finger actually go number and [he has] no feeling in them."  The Veteran testified that when his fingers go numb, he has to flex and straighten his arm to regain feeling.  The Veteran reported no muscle atrophy but noted decreases in his grip strength and lifting capacity.  The Veteran indicated that he could move his arm normally, but reported an overall feeling of increased weakness and generally that his conditions were getting worse.  

During the October 2015 VA Elbow and Forearm Conditions Disability Benefits Questionnaire (DBQ), the Veteran reported that he suffered from bilateral numbness, tingling, burning pain, weakness in his arms and hands extending down into digits 4 and 5.  The Veteran reported that he drops things as a result of his conditions and has difficulty lifting objects and working with his arms overhead.  
Upon physical examination, the examiner found the Veteran's range of motion to be normal.  The examiner found the Veteran's muscle strength to be normal and found no evidence of muscle atrophy.  The examiner noted that the Veteran had a residual surgical scar on his left elbow which measured 6 cm x 1 cm.  The examiner found the scar to be neither painful nor unstable and it did not cover a total area equal to or great than 39 square cm.  
During the December 2015 DBQ, the Veteran reported numbness, tingling, burning pain and weakness extending into his hands.  The Veteran reported functional limitations to working with "nuts and bolts, lifting objects, difficulty working with arms overhead [and] carrying things."  The Veteran reported a gradual worsening of his symptoms, but noted that he had learned to live with it.  The Veteran reported that he was limited in what work he could do around the house and that he had to hire people to do the jobs that he used to do.  The Veteran reported that his arms and hands would go numb when he types or drives. 

Upon physical examination, the examiner noted that the Veteran's symptoms were attributable to a peripheral nerve condition, and that his symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness were moderate.  The examiner found the Veteran's muscle strength to be normal, specifically the examiner noted that the Veteran's grip strength bilaterally was "5/5" and his pinch (thumb to index finger) bilaterally was "5/5."  In addition, the examiner reported that the Veteran's reflexes were normal, specifically noting that the Veteran's triceps, biceps and brachioradialis were found to be 2+.  The examiner found decreased sensation to light touch in both hands and the Veteran's left arm.  The examiner found no trophic changes and that the Veteran suffered from moderate incomplete paralysis bilaterally of the ulnar nerve.  The examiner cited to a December 2007 EMG which confirmed that the Veteran had bilateral ulnar sensory neuropathy.  The examiner noted that the Veteran reported that he would be unable to do any job which required repetitive use of his arms to lift, carry or hold things in his hands.  

Right Elbow

As noted above the Veteran is right hand dominant and is currently rated at 30 percent under Diagnostic Codes 5299-8516 for his right elbow tendonitis with right ulnar nerve neuropathy.

For the entire appeal period, the Veteran's right elbow tendonitis with ulnar neuropathy is manifested as subjective complaints of numbness, tingling, burning pain, and weakness extending into his hands.  In December 2010, weakness, numbness and pain were found to be present and the Veteran exhibited decreased sensations to pain/pinprick and light touch.  However his sensation of vibration was found to be normal.  In December 2015, again the Veteran's sensation to light touch in both hands was found to be decreased.  With regards to reduced or a loss of reflexes, such was not demonstrated on objective examination, as triceps, biceps and brachioradialis were found to be 2+ in December 2015.  In addition, while the Veteran reported decreased muscle and grip strength during his May 2015 hearing, the Veteran's muscle and grip strength were found to be normal upon examination in October and December 2015.  The December 2015 examiner reported the Veteran's grip strength and pinch (thumb to index finger) to be 5/5 bilaterally.  Further the December 2010, October 2015 and December 2015 examiners all reported no evidence of muscle atrophy and the Veteran reported no knowledge of such during his May 2015 hearing.  Finally, there is no evidence of any motor function abnormality or trophic changes as the December 2010 examiner found the Veteran's motor skills to be normal and the December 2015 examiner noted no trophic changes upon examination.  In light of the objective evidence of decreased sensation and the Veteran's complaints of constant numbness or burning, and as the Veteran is right hand dominant, a rating of 30 percent for moderate incomplete paralysis of the dominant extremity, is appropriate, but a rating in excess of 30 percent is not warranted as loss of reflexes, muscle atrophy and Griffin's claw deformity were not found.  38 C.F.R. §§ 4.123, 4.124, Diagnostic Code 8516.

When considering the relative severity and degree of impaired function of the Veteran's neurological impairment of the right upper extremity, the Board finds that the Veteran's symptoms of incomplete paralysis of the right ulnar nerve do not meet, or more closely approximate, the criteria for "severe" incomplete paralysis or "complete" paralysis.

On review of the lay and medical evidence of record, the Board finds no aspects of impairment of the right ulnar nerve which have not been relied upon to support the 30 percent rating assigned for the Veteran's right elbow disability under DC 8516.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14. 

In so deciding, the Board finds that the descriptions of symptomatology and functional impairment by the Veteran are credible and consistent with the evidentiary record.  Notably, while the Veteran has described some functional impairment of his right upper extremity, the Veteran has not claimed significant functional impairment, noting that he "has learned to live with it."  In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran as these examiners have greater training and expertise than the Veteran in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of right upper extremity neuropathy to warrant a rating greater than 30 percent.  As the preponderance of the evidence is against a rating greater than 30 percent, the benefit of the doubt doctrine is not for application.

Left Elbow

The Veteran is currently rated at 20 percent disabling for his left elbow, status post arthrotomy with left ulnar nerve neuropathy under Diagnostic Codes 5299-8516. 

For the entire appeal period, the Veteran's left elbow, status post arthrotomy with left ulnar nerve neuropathy is manifested as subjective complaints of numbness, tingling, burning pain, and weakness extending into his hands.  In December 2010, weakness, numbness and pain were found to be present and the Veteran exhibited decreased sensations to pain/pinprick and light touch.  However his sensation of vibration was found to be normal.  In December 2015, again the Veteran's sensation to light touch in both hands and his left arm was found to be decreased.  With regards to reduced or a loss of reflexes, such was not demonstrated on objective examination, as triceps, biceps and brachioradialis were found to be 2+ in December 2015.  In addition, while the Veteran reported decreased muscle and grip strength during his May 2015 hearing, the Veteran's muscle and grip strength were found to be normal upon examination in October and December 2015.  The December 2015 examiner reported the Veteran's grip strength and pinch (thumb to index finger) to be 5/5 bilaterally.  Further the December 2010, October 2015 and December 2015 examiners all reported no evidence of muscle atrophy and the Veteran reported no knowledge of such during his May 2015 hearing.  Finally, there is no evidence of any motor function abnormality or trophic changes as the December 2010 examiner found the Veteran's motor skills to be normal and the December 2015 examiner noted no trophic changes upon examination.  In light of the objective evidence of decreased sensation and the Veteran's complaints of constant numbness or burning, and as the Veteran is right hand dominant, a rating of 20 percent for moderate incomplete paralysis is warranted for the Veteran's minor extremity.  A rating in excess of 20 percent is not warranted as loss of reflexes, muscle atrophy and Griffin's claw deformity were not found.  38 C.F.R. §§ 4.123, 4.124, Diagnostic Code 8516.

When considering the relative severity and degree of impaired function of the Veteran's neurological impairment of the left upper extremity, the Board finds that the Veteran's symptoms of incomplete paralysis of the left ulnar nerve do not meet, or more closely approximate, the criteria for "severe" incomplete paralysis, or "complete" paralysis.

The Board notes that the Veteran is separately rated as noncompensable for his residual surgical scar under 38 C.F.R. § 4.118, Diagnostic Code 7805.  However, the evidence does not show and the Veteran has not alleged that a higher rating is warranted.  In addition, the October 2015 VA examiner noted that the Veteran had a surgical scar on his left elbow.  However, the examiner noted that the scar was neither painful nor unstable and that it did not cover an area equal to or greater than 39 square cm.  Therefore, a higher rating is not warranted under Diagnostic code 7805.  

On review of the lay and medical evidence of record, the Board finds no aspects of impairment of the left ulnar nerve which has not been relied upon to support the 20 percent rating assigned for left elbow, status post arthrotomy with left ulnar nerve neuropathy under Diagnostic Code 8516.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14. 

In so deciding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran are credible and consistent with the evidentiary record.  Notably, while the Veteran has described some functional impairment of his left upper extremity, the Veteran has not claimed significant functional impairment, noting that he "has learned to live with it."  In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran as these examiners have greater training and expertise than the Veteran in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of left upper extremity neuropathy to warrant a rating greater than 20 percent.  As the preponderance of the evidence is against a rating greater than 20 percent for the Veteran's left elbow, the benefit of the doubt doctrine is not for application.

III.  Other Considerations 

The Board has considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable during the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left ulnar nerve neuropathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's nerve symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, all of the Veteran's nerve symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  There are no additional symptoms of his conditions that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board also notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran is not employed, he has not claimed that such is due solely to his service connected elbow conditions with associated nerve neuropathy.  The December 2010 VA examiner noted that the Veteran suffered from decreased manual dexterity and difficulty lifting and that he was unemployed and received social security disability payments for a back injury, however not for his elbow conditions or neuropathy.  The December 2015 VA examiner noted that the Veteran's nerve disabilities would impact his ability to lift, carry and hold things, and the October 2015 VA examiner noted that the Veteran had difficulty lifting objects specifically overhead.  Ultimately, the record does not suggest that the Veteran cannot maintain gainful employment due solely to his service connected disabilities and neither the Veteran nor his representative have raised such an argument.  Therefore, a claim for a TDIU has not reasonably been raised, and need not be addressed. 





	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 30 percent for tendonitis, right elbow, with right ulnar nerve neuropathy, is denied.

A rating in excess of 20 percent for status post arthrotomy, left elbow, with left ulnar nerve neuropathy is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


